Citation Nr: 1613786	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  09-39 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), now diagnosed as adjustment disorder with mixed anxiety and depressed mood, rated as 10 percent disabling prior to December 9, 2011, and as 30 percent disabling thereafter.  

2.  Entitlement to an initial rating in excess of 20 percent for a shrapnel injury of the right medial leg, with loss of flexor digitur longus, loss of flexor halluces longus, and distal fibular fracture with retained shrapnel.  

3.  Entitlement to a higher initial rating for tibial and peroneal neuropathy with clawfoot deformity, rated as 10 percent disabling prior to December 6, 2011, and as 20 percent disabling thereafter.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, September 1990 to November 1990, and from May 2004 to January 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These matters have been previously remanded by the Board in July 2013.  

The issues of entitlement to an initial rating in excess of 20 percent for a shrapnel injury of the right medial leg, with loss of flexor digitur longus, loss of flexor halluces longus, and distal fibular fracture with retained shrapnel, and entitlement to a higher initial rating for tibial and peroneal neuropathy with clawfoot deformity, rated as 10 percent disabling prior to December 6, 2011, and as 20 percent disabling thereafter, are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

Throughout the period on appeal, the Veteran's PTSD, now diagnosed as adjustment disorder with mixed anxiety and depressed mood, has been manifested by a level of functional impairment most closely approximating occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSION OF LAW

Throughout the period on appeal, the criteria for a rating of 30 percent and no higher for PTSD, now diagnosed as adjustment disorder with mixed anxiety and depressed mood, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411, 9440 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

A veteran's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.  

The Veteran's service treatment records and post service VA treatment records have been obtained.  The record does not reflect that there are outstanding relevant private treatment records or Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Relevant VA examinations were conducted in July 2007, December 2011, and September 2013.  The record does not reflect that the examinations were inadequate for the purposes of rating the Veteran's PTSD now diagnosed as adjustment disorder with mixed anxiety and depressed mood.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner conducted a psychological examination of the Veteran, and provided findings relevant to the criteria for rating the disability, including assigning the Veteran a GAF score.  There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Rating Criteria

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Evaluation of a service-connected disorder requires a review of the veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In determining the present level of a disability for an increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings is necessary. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Board notes that at the beginning of the period on appeal, the Veteran was diagnosed with PTSD.  However, the September 2013 VA examiner found that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD and diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, which the examiner explained is a continuation of the previously diagnosed PTSD.  In light of this examination, the Board concludes that the diagnosis of adjustment disorder with mixed anxiety and depressed mood represents a progression of the prior diagnosis of PTSD.  See 38 C.F.R. § 4.125(b).  The Board notes that the General Rating Formula applies to all diagnostic codes for psychiatric disorders and the rating criteria contemplate the Veteran's symptoms regardless of the diagnosis.  38 C.F.R. § 4.130.  Therefore, the shift in diagnosis does not change the rating criteria in this instance, and the Board finds that is appropriate to consider both DC 9411 and 9440, as both diagnoses have been used to describe the Veteran's service-connected disability during the period on appeal.  

When evaluating a mental disorder, the rating is to be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  The extent of social impairment must be considered, but a rating may not be assigned solely on the basis of social impairment.  See 38 C.F.R. § 4.126.  Age may not be considered as a factor in evaluating a service-connected disability.  38 C.F.R. § 4.19. 

A 10 percent disability rating is assigned for a mental disorder when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms are controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411, 9440.  

A 30 percent disability rating is assigned for a mental disorder when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work or social relationships.  Id.

A 70 percent evaluation is warranted if the evidence establishes there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted if the evidence establishes there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting oneself or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (4th ed. 1994).  A GAF score ranging from 61 to 70 reflects the presence of some mild symptoms (e.g., depressed mood or mild insomnia) or some difficulties in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally indicates one is functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual of Mental Disorders, 46-47 (4th ed. 1994); 38 C.F.R. § 4.130.   




Prior to December 9, 2011

A VA examination was conducted in July 2007.  The examiner diagnosed the Veteran with PTSD.  In the course of the examination, the Veteran reported that since returning to work he has enjoyed being back, and has not had any problems getting along with co-workers.  The Veteran did report marital difficulties since returning from service, and stated that his wife was considering getting a divorce because he is quite irritable and often short-tempered.  The Veteran stated that at the present time they had managed to work through their difficulties, and his wife is no longer considering divorce.  He also reported that his relationship with his children was a little difficult upon return, and recalled being stern and losing his temper with his youngest child, although he did not engage in any physical abuse.  The Veteran stated that he does have friends, although he has tended to socialize more with people who had been in military service since his return as he feels a little distant from his civilian friends.  The Veteran reported that he has never been in any kind of psychiatric treatment, and denied any history of assaultiveness, although he can lash out verbally at times.  He denied any suicidal intention.  The examiner concluded that the Veteran's PTSD symptoms have negatively impacted upon his family relationships.  The Veteran reported more short term memory problems since returning from Iraq, but denied any long term memory problems.  The Veteran reported that when he first returned from service he had difficulty falling and staying asleep, but that this has improved to the point where he is able to get about six hours of sleep per night and naps during the day, which he feels is sufficient.  

The examiner assigned a GAF score of 70, and opined that the Veteran experiences mild symptoms of PTSD related to his military combat experiences in Iraq.  The examiner wrote that the Veteran's PTSD symptoms negatively impacted the Veteran's family role functioning, and reiterated that the Veteran denied any occupational problems related to his PTSD.  

The Veteran's November 2008 notice of disagreement (NOD) stated that many of his symptoms were not mentioned in the rating decision.  Specifically he referenced decreased work efficiency, as well as depressed mood, anxiety, suspiciousness, sleep impairment, and the feeling of always being on edge.  

The Veteran's PTSD prior to December 9, 2011 is best described as manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran's VA examination has not indicated that his PTSD symptoms have caused difficulty in the Veteran's employment, they have caused comparable difficulty in his marriage.  The Veteran's irritability and short temper caused difficulty with his wife and children to the point that his wife considered divorce.  Although the Veteran stated that they had worked through their difficulties and decided not to divorce, the level of intermarital conflict discussed in the examination indicates that there was occasional decrease in his ability to function effectively within his family, which is in line with the July 2007 examiner's finding that his psychiatric symptoms have negatively impacted upon his family role functioning.  

This difficulty does not, however, represent functional impairment comparable to occupational and social impairment with reduced reliability and productivity.  The Veteran's social interaction with individuals outside of his family is functional and appropriate.  Although he encounters difficulty with sleeping, he asserted in his examination that he slept an adequate amount.  There is no indication that he suffers from reduced reliability and productivity.  As to the Veteran's general assertion of decreased work efficiency, he has not offered a description or examples that indicate that any decrease in his work efficiency is more than occasional.  Additionally, the VA examination indicates that the Veteran does not suffer from any difficulty when interacting with others at work.  Neither the July 2007 VA examination nor the lay statement in the NOD indicate that the Veteran suffers from functional impairment comparable to reduced reliability and productivity.  Therefore, a rating in excess of 30 percent prior to December 9, 2011, is not warranted.  


December 9, 2011 to the Present

A second VA examination was conducted in December 2011.  The examiner indicated that the Veteran's symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication, and assigned a GAF score of 70.  The Veteran had symptoms of depressed mood, anxiety, and chronic sleep impairment.  The Veteran reported that he functioned well at the time of the examination, and that his dreams have become less frequent The examiner also stated that the Veteran's frustration about his chronic foot pain triggers his PTSD symptoms, but concluded that the PTSD symptoms do not cause clinically significant impairment.  

The most recent VA examination was conducted in September 2013.  The examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood, and explained that the Veteran no longer meets the full criteria for PTSD.  Later in the report, the examiner stated that this new diagnosis is a continuation of the previously diagnosed PTSD.  The examiner assigned a GAF score of 66 to indicate some mild symptoms that do not impair the Veteran's ability to obtain and maintain employment.  The examiner also indicated that the Veteran suffers from occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

The Veteran reported that he and his wife were in the process of getting a divorce, and that his wife stated the Veteran has changed since deployment to become colder, detached, inattentive, and occasionally irritable.  The Veteran reported a good relationship with his children, although he noted that in the past his oldest son said he was too stern.  The Veteran said that he had worked on this problem and that it was no longer an issue.  The Veteran reported that he was in contact with his mother and one sister, although he avoids another sister who he believes is emotionally imbalanced.  The Veteran reported friendships with his coworkers, and said he occasionally spends time with them outside of work.  He denied any difficulty completing his job tasks or getting along with others at work.  The examiner indicated that the Veteran's symptoms were depressed mood, which was further described as occasional low mood primarily in context of impending divorce, and mild memory loss.  The Veteran stated that his symptoms had improved over the past few years, that his nightmares had reduced from every night to three times per year, and that he is able to shake off triggers that remind him of his service.  He reported occasional mild feelings of detachment, as well as hypervigilance and occasional mild irritability.  The examiner indicated that the Veteran reports mild social impairment, specifically in his relationship with his wife, but that he otherwise reports good relationships with family and friends, and denied any occupational impairment related to his mental health symptoms.  

The Veteran's psychological symptoms from December 9, 2011 to the present are best described as manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Although the Veteran indicated that he is now in the process of divorcing his wife, he continues to assert no difficulty in his ability to get along with friends, co-workers, and family members other than his wife.  Therefore, in spite of the deterioration of the Veteran's marriage, his overall social functioning does not appear to be significantly impaired.  The Veteran's symptoms are described by the December 2011 examiner as not severe enough to be considered clinically significant, and by the October 2013 examiner as mild.  The Veteran consistently reports that his psychiatric symptoms do not impair his performance at work.  Therefore, the Veteran's symptoms do not rise to the level of being productive of functional impairment comparable to occupational and social impairment with reduced reliability and productivity, and a rating in excess of 30 percent is not warranted.  

Additional Considerations

The Board must also consider whether the case presents an exceptional or unusual disability picture that should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  See 38 C.F.R. § 3.321(b).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonable describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the level of occupational and social impairment caused by the symptomatology of the Veteran's service-connected PTSD, now diagnosed as adjustment disorder with mixed anxiety and depressed mood.  See Thun, 22 Vet. App. at 116.  The Veteran's PTSD, now diagnosed as adjustment disorder with mixed anxiety and depressed mood, is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.120, DC 9411.  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from his psychiatric disability with the pertinent schedular criteria does not show that his disability presents "such an exceptional or unusual disability picture...as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the record reflects that the Veteran is fully employed, meaning that a Rice claim has not been raised by the record.   

The Board finds that the criteria for an initial rating of 30 percent but no higher have been met throughout the period on appeal.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of rating in excess of 30 percent, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial rating of 30 percent but no higher for PTSD, now diagnosed as adjustment disorder with mixed anxiety and depressed mood, throughout the rating period on appeal, is granted.  


REMAND

A July 2013 Board remand instructed that the AOJ afford the Veteran a VA examination to evaluate the current severity of the service-connected residuals of the shrapnel injury, to include injuries involving muscle group XI and the tibial and peroneal neuropathy with claw foot.  The examiner was instructed to delineate each symptom caused by the muscle injury and each due to nerve damage, indicating whether there is any function affected by both.  Unfortunately, the examination has not clarified whether there is any function affected by both the muscle injury and the nerve damage.  Upon remand, a new examination should be scheduled as to these disabilities that fully complies with the July 2013 remand.  Stegall v. West, 11 Vet. App. 268 (1998)

The claims folder should also be updated to include VA treatment records compiled since May 3, 2013.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA New York Harbor Healthcare System, and all associated outpatient clinics including the Brooklyn Campus, dated from May 3, 2013 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Thereafter, schedule the Veteran for a VA examination with a qualified examiner to evaluate the current severity of the service-connected residuals of the shrapnel injury, to include the injuries to the right leg, ankle, and foot involving muscle group XI, and the tibial and peroneal neuropathy with claw foot.  The claims file must be made available to the examiner in conjunction with the examination.  The examiner should delineate each symptom caused by the muscle injury and each due to nerve damage, indicating whether there is any function affected by or symptom caused by both.  

3.  Thereafter, readjudicate the issues on appeal.  If any claim has not been granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


